Citation Nr: 0604972	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-05 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependent's educational benefits under 
Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1961 to July 1983.  The 
veteran died in December 2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received at the RO in 
December 2002, a statement of the case was issued in February 
2003 and a substantive appeal was received in March 2003.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.

As noted below, the Board is remanding the issue of 
entitlement to service connection for the cause of the 
veteran's death for further development of the claim.  As the 
issue of entitlement to dependent's educational benefits 
under Chapter 35 of Title 38, United States Code, entitlement 
is dependent, in part, on whether or not entitlement to 
service connection for the cause of the veteran's death is 
warranted; as such, these two matters are inextricably 
intertwined.  Therefore, the Board is deferring action on the 
issue of entitlement to dependent's educational benefits 
under Chapter 35 of Title 38, United States Code.


REMAND

The appellant argues, amongst other things, that the 
veteran's fatal cancer was caused by his exposure to Agent 
Orange during active duty service.

It does not appear that the veteran served in Vietnam.  The 
veteran's widow states that he served in Thailand, not 
Vietnam.  However, the Board notes that the veteran's Form DD 
214 shows that the veteran was awarded the Republic of 
Vietnam Gallantry Cross With Palm.  

The Board believes that the RO should attempt to confirm if 
the veteran served in Vietnam and/or Thailand from January 
1962 to May 1975.  The RO should direct the service 
department to make a specific finding as to whether or not 
the veteran served in Vietnam from January 1962 to May 1975.  
If a determination is made that the veteran did not serve in 
Vietnam during the relative time period, the RO should 
confirm whether or not the veteran served in Thailand during 
the same time period.  

If the veteran served in Thailand during the relevant time 
period, further development must be conducted to determine if 
the veteran was, in fact, exposed to Agent Orange.  To this 
end, the Board notes that instructions in the Manual M21-1 
direct ROs to request verification of claimed herbicide 
exposure in locations outside of Vietnam from the service 
department.  The initial request is to be made to the 
National Personnel Records Center (NPRC) and if the NPRC is 
unable to obtain verification, the RO is to request 
verification from the United States Armed Service Center for 
Unit Records Research (USASCURR) (now known as the U.S. Army 
and Joint Services Records Research Center, or JSRRC).  See 
Manual M21-1, Part III, Chapter 4, Par. 4.24(e), Addendum K 
(March 3, 2004).

The veteran's death certificate shows he died from end-stage 
metastatic adenocarcinoma.  The veteran's treatment records 
from Brooke Army Medical Center (BAMC) appear to show that 
the veteran suffered from end-stage metastatic adenocarcinoma 
of unknown primary and squamous cell cancer of the head and 
neck.  June and October 2004 medical opinions from Dr. Thomas 
Hebert refer to the veteran's "metastatic adenocarcinoma of 
the larynx."  

The Board notes that an Agent Orange presumptive cancer that 
develops as a result of a metastasizing non-presumptive 
cancer may not be service-connected under  38 U.S.C.A. 
§ 1116(a).   See 38 U.S.C.A § 1113(a) (West 2002); Darby v. 
Brown, 10 Vet. App. 243 (1997) (the presumption of service 
connection for lung cancer was rebutted by medical evidence 
showing that the stomach was the primary site); see also, 
VAOPGCPREC 18-97 (presumptive service connection may not be 
established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) 
for a cancer listed in 38 C.F.R. § 3.309(e) as being 
associated with herbicide exposure if the cancer developed as 
the result of metastasis of a cancer that is not associated 
with herbicide exposure).   

In light of these provisions, the Board believes that the 
medical evidence of record needs further development.  
Specifically, clarification is needed regarding the primary 
site(s) of the veteran's cancer.  

If additional development of the evidence shows that the 
veteran suffered from a primary cancer listed in 38 C.F.R. 
§ 3.309(e), then additional development is warranted to 
establish whether or not the veteran was, in fact, exposed to 
Agent Orange during his active duty service.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should determine if the 
veteran in fact served in Vietnam and/or 
Thailand between January 1962 and May 
1975.  If the veteran served in Thailand, 
it should be ascertained whether he ever 
visited Vietnam.  If the veteran served 
in Thailand, but did not visit Vietnam, 
then action should be taken pursuant to 
Manual M21-1, Part III, Chapter 4, Par. 
4.24(e), Addendum K (March 3, 2004) to 
determine if the veteran was stationed in 
a location where he was exposed to 
herbicide agents. 

2.  If it is determined that the veteran 
served or visited Vietnam between January 
1962 and May 1975, or if it is determined 
that he was exposed to herbicide agents 
in Thailand, then the RO should arrange 
for an appropriate physician to review 
the veteran's entire claims file, 
especially the treatment records from 
BAMC, to determine the primary origin(s) 
of the metastatic cancer(s) that caused 
the veteran's death.  If the examiner 
cannot determine the primary origin(s) of 
the veteran's fatal metastatic cancer(s), 
he or she should so state.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the issues remain denied, 
the appellant and her representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

